DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Response to Amendment
	The claim amendments filed on 08/08/2022 have been entered.  Claims 1-18 remain pending in the application, claims 1-9 are currently withdrawn from consideration.
	
	
 Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
	On page 6, applicant requests that the double patenting rejection be held in abeyance.
Respectfully, this request is denied. Per MPEP 804, “As filing a terminal disclaimer, or filing a showing
that the claims subject to the rejection are patentably distinct from the reference application’ s claims, is
necessary for further consideration of the rejection of the claims, such a filing should not be held in
abeyance. Only objections or requirements as to form not necessary for further consideration of the
claims may be held in abeyance until allowable subject matter is indicated.”
		In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Longo et al (US 2018/0000619 A1).

	Regarding claim 10, Longo discloses a vascular graft deployment tool having a longitudinal axis (Figures 1A and 2), comprising: 
a grip (Figure 8, item 60 of US Patent No. 9,192,500 which is incorporated by reference in paragraph 0077 of Longo); 
an elongated mandrel positioned distal of the grip (Figure 4, item 26; column 8, lines 41-45 states that the elongated mandrel 26 is received by the bifurcation luer 24 which is distal to the grip 60 (US Patent No. 9,192,500))); 
a vascular graft (Figure 2, item  “intraluminal devices”; paragraph 0112 “vascular implant”), at least part of which is disposed coaxially about the mandrel (Figure 2; paragraph 0068, lines 16-21); 
a sheath (Figure 1 and Figures 7A-B, item 12) configured to be withdrawn proximally that constrains the vascular graft against the mandrel in an insertion diameter (paragraph 0068, lines 19-30); 
and an actuator that is moveable relative to the grip and engages the sheath assembly (Figures 8 and 9; column 16, lines 4-13), 
wherein a first operation of the actuator over a first predetermined longitudinal range of motion along the longitudinal axis of the deployment tool causes withdrawal of the sheath to free at least a distal portion of the vascular graft (Figure 8F; paragraph 0092)
and a second operation of the actuator over a second predetermined longitudinal range of motion along the longitudinal axis of the deployment tool causes further withdrawal of the sheath to free a proximal portion of the vascular graft (Figure 8G; paragraph 0118).  
	Regarding claim 18, Longo disclosed further comprising a dilatation balloon disposed around the mandrel under the vascular graft (Figure 8F, item 1710; paragraphs 0115 and 0122).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Longo et al (US 2018/0000619 A1) in view of Bonutti (US 2016/0022454 A1).

	Regarding claim 11, Longo discloses the invention substantially as claimed.
	However, Longo does not disclose further comprising a dilator tip at the distal end of the mandrel.
	Bonutti teaches further comprising a dilator tip at the distal end of the mandrel (see Bonutti, Figures 10A-B, item 612; paragraph 0070).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Longo by providing a dilator tip at the distal end of the mandrel as taught by Bonutti because expansion of the dilator tip (i.e. conduit) may enlarge a portion of the body structure to a larger diameter, which may permit infusion of fluids at a greater rate than would otherwise be possible. Also, enlargement of the body lumen may permit infusion of viscous fluids, such  as blood, into structures that would not normally be suitable for such infusions due to their small size.  Additionally, enlargement may be configured to permit outflow of fluid through the dilator tip. For example, to obtain blood samples by drawing blood from the vein, through the dilator tip, and into a sample container (see Bonutti, paragraphs 0073 and 0074).
	Regarding claim 12, as set forth supra, Longo discloses wherein the mandrel comprises a lumen extending substantially longitudinally therethrough (see Longo, Figure 4, item 40).
	However, Longo does not disclose further comprising a needle with a lumen defined therein, wherein the needle is disposed within and is slidable relative to the lumen of the mandrel.  
	Bonutti teaches further comprising a needle (see Bonutti, Figures 9A-B, paragraph 0066, lines 1-5) with a lumen defined therein (paragraph 0018, paragraph 0011, lines 19-23), wherein the needle is disposed within and is slidable relative to the lumen of the mandrel (see Bonutti, Figures 10A-B).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Longo by providing a needle with a lumen defined therein, wherein the needle is disposed within and is slidable relative to the lumen of the mandrel as taught by Bonutti because the needle provides access to an internal body structure.  The needle may aid in moving fluid, substance, implant, and/or instrument into and/or out of the body or any part thereof (see Bonutti, paragraph 0003).
	Regarding claim 14, as set forth supra, the combination discloses further comprising a needle retraction assembly within the grip (see Bonnuti, paragraph 0055).  
	Regarding claim 15, as set forth supra, the combination discloses wherein the needle retraction assembly is configured to hold the needle in a distally extended position that protrudes beyond the dilator tip (see Bonnuti, Figures 9A-B) such that releasing the needle retraction assembly causes the needle to move proximally to a retracted position that does not protrude beyond the dilator tip (see Bonnuti, paragraph 0055).  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Longo et al (US 2018/0000619 A1) in view of Bonutti (US 2016/0042245 A1) as applied to claim 12, and further in view of Bruszewski et al (US 2009/0125097 A1).

	Regarding claim 16, as set forth supra, the combination discloses that the needle may be configured to guide other components thereon into the blood vessel (see Bonnuti, paragraph 0011, lines 21-23), however the combination does not specifically disclose further comprising a guidewire extending through the needle, wherein a distal end of the guidewire is configured to be slidably extendable through the lumen of the needle.  
	Bruszewski teaches further comprising a guidewire (see Bruszewski, Figure 1, item 122) extending through the needle (see Bruszewski, Figure 1, item 116), wherein a distal end of the guidewire is configured to be slidably extendable through the lumen of the needle (see Bruszewski, paragraphs 0007- 0008).   
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing a guidewire extending through the needle, wherein a distal end of the guidewire is configured to be slidably extendable through the lumen of the needle as taught by Bruszewski because the guide wire aids in guiding components to the appropriate location, such as a dilation balloon and a stent.  Specifically, the guide wire aids in avoiding inadvertently puncturing the opposite side of the graft material and blood vessel (see Bruszewski, paragraph 0118).
	Regarding claim 17, as set forth supra, the combination discloses further comprising a needle retraction assembly (see Bruszewski, Figures 23, item 2300) within the grip (see Bruszewski, Figures 23, item 2200) and configured to transition the needle between a distally extended position and a retracted position, wherein the guidewire further comprises a guidewire grip (Figure 23, item 2200) at a proximal end of the guidewire (see Bruszewski, paragraph 0007, lines 6-8) and wherein the needle retraction assembly is configured to transition the needle to the retracted position when engaged by distal motion of the guidewire grip (paragraph 0086).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination to have a needle retraction assembly within the grip and configured to transition the needle between a distally extended position and a retracted position, wherein the guidewire further comprises a guidewire grip at a proximal end of the guidewire and wherein the needle retraction assembly is configured to transition the needle to the retracted position when engaged by distal motion of the guidewire grip as taught by Bruszewski to allow the needle to longitudinally translate, move or slide with respect to the anchoring balloon catheter (Paragraph [0086] lines 3-6).




Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774